DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed February 16, 2021.  Claims 1, 4, 5, and 6 are currently amended.  Claim 7 is newly added.  Claim 2 has been canceled.  Claims 1 and 3-7 are pending review in this correspondence.

Response to Amendment
	Rejection of claims 1, 2, and 4 as being unpatentable over Aoki et al (US 2012/0156800 A1) in view of Miyata (JP 2013-185967 A) is withdrawn in view of applicant’s arguments filed February 16, 2021.
Rejection of claims 3 and 6 as being unpatentable over Aoki et al (US 2012/0156800  A1) and Miyata (JP 2013-185967 A) in view of McGarry et al (US 2003/0157503 A1) is withdrawn in view of applicant’s arguments filed February 16, 2021.
Rejection of claims 3 and 6 as being unpatentable over Aoki et al (US 2012/0156800  A1) in view of Miyata (JP 2013-185967 A) and further in view of Cook et al (US 2013/0337432 A1) is withdrawn in view of applicant’s arguments filed February 16, 2021.

Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the liquid delivery method of claim 1 and the associated detection system and apparatus, wherein a pipette tip is inserted into a liquid injection portion of a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lisec et al (US 2004/0050861 A1) teaches a pipette system and pipette array, wherein in use of the equipment for parallel transfer of samples of different volumes from a microtiter plate to another plate (See Para. 0038), the pipettes are first flushed with system liquid and then a measuring bubble is created in each pipette by switching a system reservoir to a negative pressure, opening all valves at the same time, and the pipette tips are raised above the level of the system liquid in a flushing trough 28 such that air is aspirated into each pipette (See Para. 0040).  Subsequently, the pipette array is lowered into a trough containing the system liquid until the pipettes are immersed in the system liquid and some system liquid is aspirated (See Para. 0041 and Fig. 7).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                         March 13, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798